     Case 2:20-cv-00678-WBS-KJN Document 14 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   SACRAMENTO PUBLIC LIBRARY                No. 2:20-cv-00678-WBS-KJN
     AUTHORITY,
13
                   Plaintiff,
14                                            ORDER
          v.
15
     SACRAMENTO PUBLIC LIBRARY
16   FOUNDATION; APRIL L. JAVIST, its
     Executive Director; and JAMES
17   DEERINGER, its President,

18                 Defendants.

19
20                                 ----oo0oo----

21              Pursuant to the discussion with the parties at the

22   hearing on defendants’ motion to dismiss held July 27, 2020, the

23   parties agree to an early settlement conference with the assigned

24   magistrate judge.     The parties shall forthwith contact Magistrate

25   Judge Kendall J. Newman’s courtroom deputy to schedule the

26   settlement conference.      Each party is ordered to have a principal

27   with full settlement authority present at the settlement

28   conference or to be fully authorized to settle the matter on any
                                          1
     Case 2:20-cv-00678-WBS-KJN Document 14 Filed 07/29/20 Page 2 of 2

 1   terms.

 2              No later than 12:00 p.m. (noon) seven calendar days

 3   before the settlement conference, counsel for each party shall

 4   submit a Confidential Settlement Conference Statement via email

 5   to kjnorders@caed.uscourts.gov.       The parties may agree, or not,

 6   to serve each other with the Confidential Settlement Conference

 7   Statements.    The Confidential Settlement Conference Statements

 8   shall not be filed with the clerk and shall not otherwise be

 9   disclosed to the trial judge.      However, each party shall e-file a
10   one-page document entitled “Notice of Submission of Confidential
11   Settlement Conference Statement.”
12              IT IS SO ORDERED.
13

14   Dated:   July 28, 2020
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          2
